DETAILED ACTION
Notice to Applicant
In the amendment dated 5/20/2022, the following has occurred: Claim 8 has been amended; Claims 39-41 have been added.
Claims 8-13, 24-29, and 31-41 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note on Claim Interpretation
Applicant has elected the structure claims embodied in original independent claim 8. Several limitations in the amended claims have been interpreted as limitations of intended use that only impart positive structural limitations insofar as prior art structures must be capable of being used in the claimed way. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. Limitations directed towards how a device operates must be written in such a way that they reflect an inherent, positively defined structural element, such as a controller programmed to do something, wherein the instructions are physically registered in the electronic device.

Claim Rejections - 35 USC § 103
Claims 8-13, 24-29, 31-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (“Redox-Mediated ORR and OER Reactions: Redox Flow Lithium Oxygen Batteries Enabled with a Pair of Soluble Redox Catalysts.” ACS Catalysis 2016, 6, 6191-6197 by Wang et al.), in view of Wang2 (US 2017/0237106 to Wang et al.), Wang3 (2013/0266836 to Wang et al.), and Vincent (US 2012/0164498 to Vincent et al.).
	Regarding Claim 8, Wang teaches:
a cell comprising a negative electrode with an anolyte and a positive electrode with a catholyte (abstract) and a gas-liquid reactor, i.e. the “gas diffusion tank” fed with the catholyte from the cell and a gas (Fig. 1)

    PNG
    media_image1.png
    701
    1124
    media_image1.png
    Greyscale

	Wang does not explicitly teach:
a gas flow controller which regulates the gas flow based on a discharge current 
	Controllers for regulating flows in redox flow batteries were conventional in the art. See e.g. Konig (Konig and Leibfried. “Introduction of a flow battery management system (FBMS).” Karlsruhe Institute of Technology, Advanced Battery Power Conference 2015, Aachen) for ordinary skill in the art regarding modeling flow rates in batteries. It would have been obvious to one of ordinary skill in the art to provide a gas flow controller to provide oxygen in a working redox flow lithium oxygen battery like that disclosed in Wang with the motivation to automate its performance. It further would have been obvious to one of ordinary skill in the art to program that gas flow controller to provide at least enough oxygen to achieve a desired current. Given that oxygen depletion occurs as the reaction progresses, it would have been obvious to one of ordinary skill in the art to configure the controller such that oxygen is supplied to account for the reaction of oxygen species as the battery discharges, in order to keep the electrolyte saturated with oxygen. See Wang2, which teaches a similar battery wherein the oxygen partial pressure is kept constant (e.g. para 0053), such that it would have been obvious to one of ordinary skill in the art to program a controller to provide oxygen to keep the partial pressure of oxygen constant, and that such supplying of oxygen is “determined” within the broadest sense of the claim by the redox reaction that generates current. See Wang3, which teaches conventional skill in the art regarding the substitutability of “batch” or “continuous” flow, wherein “continuous” is understood to mean that the electrolyte is continuously recharged (para 0022). 
	Wang teaches:
wherein the gas diffusion tank functions to store and dispense electrolyte that is recharged by the oxygen flow
	Wang does not explicitly teach:
a container configured to receive an effluent from the gas-liquid reactor, received a second portion of the catholyte from the cell, and store a mixture of the second portion of the catholyte and the effluent from the gas-liquid reactor, wherein the container is configured to provide an effluent of the container to the cell
	Wang and Wang2 teach continuous operations wherein the catholyte is continuously reduced by diffusion of oxygen to recharge the catholyte. Wang3 teaches batch and continuous systems were interchangeable, depending on operational contingencies: batch flow can be used in a mobile setting or in a pure power consumption mode, when the regeneration of the catholyte is either not practicable or desirable. Vincent, also from the same field of invention, regarding a redox flow battery, teaches a modular system in which reactant modules can be arbitrarily hooked up to the flow system, recharged individually (see Fig. 2). It would have been obvious to one of ordinary skill in the art to modify the systems of Wang/Wang2 so that they can run in a modular batch fashion, with an arbitrary number of tanks to provide charged to the cell for discharge and to receive catholyte effluent back from the output port of the cell, with the motivation to provide modularity and the advantages of batch energy discharge. 

    PNG
    media_image2.png
    560
    435
    media_image2.png
    Greyscale

It further would have been obvious to provide the rechargeable gas-liquid reactor of Wang and/or Wang2 as a modular component of the system in order to recharge catholyte effluent as desired, by receiving a catholyte effluent and by sending charged effluent back into an arbitrary reactant module for feeding back into the cell, either in a pure charging capacity or in a hybrid batch/continuous system. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Regarding Claim 9, Wang teaches:
wherein the positive electrode is flooded with catholyte (e.g. page 6192)
	Regarding Claims 10 and 11, Wang teaches:
a cell (reactor) with a gas diffusion tank and a pump, capable of operating statically, “in batches” or “continuously” 
	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F. 3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The manner of operating a device does not differentiate an apparatus claim from the prior art. See MPEP § 2114. Both batch and continuous redox flow batteries were conventional in the art and would have been obvious ways of operating the battery in Wang. See Wang3 for a lithium flow battery that can operate in a batch or continuous manner (para 0022). 
	Regarding Claim 12, Wang teaches:
oxygen (abstract, etc.)
	Regarding Claim 13, Wang teaches:
lithium anode with lithium salt anolyte (Fig. 1)
	Regarding Claim 24, Wang teaches:
a current meter (see e.g. measurements of current in Figs. and text)
a controllable pump (Figs. and text) implying a liquid flow controller
	Wang does not explicitly teach:
a controller system as such, with a “processing unit” that can adjust gas and liquid flow in response to dynamic current flow 
	Vincent, however, teaches a battery control and monitoring system for controlling power and flow rates (para 0020). Given that the prior art renders obvious controllers for flow rates of electrolytes in flow batteries (see discussion related to claim 8), it would have been obvious to one of ordinary skill in the art to provide a controller capable of regulating flow rate of catholyte as determined by a desired current rate, with the motivation to manage a flow battery system providing power to some system. 
	Regarding Claim 25, Wang teaches:
wherein the catholyte and anolyte are non-aqueous or aqueous
	Regarding Claims 26 and 32, Wang in view of the above cited prior art renders obvious:
all of the positively claimed structural features of the claim, such that the system of Wang could operate in a batch mode wherein the feeding amounts are regulated by a controller, and wherein the oxygen is reacted completely or at least almost completely within the broadest reasonable meaning of the claim, and wherein the active material amounts are determined by a desired current as measured by a current meter
	See also Wang3 in which batch and continuous operation are conventionally interchangeable in the flow battery arts. Also see previously cited Lu et al. “Critical Role of Redox Mediator in Suppressing Charging Instabilities of Lithium-Oxygen Batteries” from the IDS dated 6/6/2019 for conventional skill in the art regarding O2 consumption, measurement, and monitoring of similar batteries (page 7575 column 1). 
	Regarding Claims 27-29, Wang teaches:
wherein the effluent of the reactor has been processed by “even mixture” with O2 in order to regenerate the active material (see e.g. page 6194)
all of the positively claimed structural features of the claim, wherein the fraction of the catholyte fed to the reactor can be determined by the rate of redox reaction in relation to the catholyte flow, as was known in the flow battery arts
	Regarding Claim 31, Wang renders obvious:
mixing of the effluent of the gas-liquid reactor with the rest of the catholyte in the storage tank as was conventional in the art—given that both are liquids, such a tank would be expected to be mixed evenly via diffusion, and insofar as precipitates or other uneven phenomena might occur, it would have been obvious to one of ordinary skill in the art to introduce mixing to enhance reliability and performance for an electrolyte expected to produce an even redox reaction at respective electrodes 
Regarding Claims 33-37, Wang teaches:a lithium-oxygen redox dual-mediated flow battery, using charge dual redox charge mediators substantially similar to those disclosed in the instant invention, wherein gaseous oxygen and solid Li2O2 are reacted and formed in the gas-liquid reactor as active materials (abstract, page 6194, etc.) 
	Regarding Claim 38, Wang teaches:
a separator that allows the transfer of a metal ion (page 6195 column 1)
	Regarding 39, Wang teaches:
a processing module as part of the gas diffusion tank that reduces the pressure of the catholyte from an exit pipe into an open tank with oxygen (Fig. 1a)
	See also Wang2 which teaches a porous matrix 10 (para 0034) which would reduce the pressure of the flowing cell effluent. 
	Regarding Claim 41, Wang teaches:
a cell comprising a negative electrode with an anolyte and a positive electrode with a catholyte (abstract) and a gas-liquid reactor, i.e. the “gas diffusion tank” fed with the catholyte from the cell and a gas (Fig. 1)
	Wang does not explicitly teach:
a gas flow controller which regulates the gas flow based on a discharge current 
	Controllers for regulating flows in redox flow batteries were conventional in the art. See e.g. Konig (Konig and Leibfried. “Introduction of a flow battery management system (FBMS).” Karlsruhe Institute of Technology, Advanced Battery Power Conference 2015, Aachen) for ordinary skill in the art regarding modeling flow rates in batteries. It would have been obvious to one of ordinary skill in the art to provide a gas flow controller to provide oxygen in a working redox flow lithium oxygen battery like that disclosed in Wang with the motivation to automate its performance. It further would have been obvious to one of ordinary skill in the art to program that gas flow controller to provide at least enough oxygen to achieve a desired current. Given that oxygen depletion occurs as the reaction progresses, it would have been obvious to one of ordinary skill in the art to configure the controller such that oxygen is supplied to account for the reaction of oxygen species as the battery discharges, in order to keep the electrolyte saturated with oxygen. See Wang2, which teaches a similar battery wherein the oxygen partial pressure is kept constant (e.g. para 0053), such that it would have been obvious to one of ordinary skill in the art to program a controller to provide oxygen to keep the partial pressure of oxygen constant, and that such supplying of oxygen is “determined” within the broadest sense of the claim by the redox reaction that generates current. See Wang3, which teaches conventional skill in the art regarding the substitutability of “batch” or “continuous” flow, wherein “continuous” is understood to mean that the electrolyte is continuously recharged (para 0022). 
	Wang teaches:
wherein the gas diffusion tank functions to store and dispense electrolyte that is recharged by the oxygen flow
a processing module as part of the gas diffusion tank that reduces the pressure of the catholyte from an exit pipe into an open tank with oxygen (Fig. 1a)
	See also Wang2 which teaches a porous matrix 10 (para 0034) which would reduce the pressure of the flowing cell effluent. 
	Wang does not explicitly teach:
a container configured to receive an effluent from the gas-liquid reactor, received a second portion of the catholyte from the cell, and store a mixture of the second portion of the catholyte and the effluent from the gas-liquid reactor, wherein the container is configured to provide an effluent of the container to the cell
	Wang and Wang2 teach continuous operations wherein the catholyte is continuously reduced by diffusion of oxygen to recharge the catholyte. Wang3 teaches batch and continuous systems were interchangeable, depending on operational contingencies: batch flow can be used in a mobile setting or in a pure power consumption mode, when the regeneration of the catholyte is either not practicable or desirable. Vincent, also from the same field of invention, regarding a redox flow battery, teaches a modular system in which reactant modules can be arbitrarily hooked up to the flow system, recharged individually (see Fig. 2). It would have been obvious to one of ordinary skill in the art to modify the systems of Wang/Wang2 so that they can run in a modular batch fashion, with an arbitrary number of tanks to provide charged to the cell for discharge and to receive catholyte effluent back from the output port of the cell, with the motivation to provide modularity and the advantages of batch energy discharge. 
	It further would have been obvious to provide the rechargeable gas-liquid reactor of Wang and/or Wang2 as a modular component of the system in order to recharge catholyte effluent as desired, by receiving a catholyte effluent and by sending charged effluent back into an arbitrary reactant module for feeding back into the cell, either in a pure charging capacity or in a hybrid batch/continuous system. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (“Redox-Mediated ORR and OER Reactions: Redox Flow Lithium Oxygen Batteries Enabled with a Pair of Soluble Redox Catalysts.” ACS Catalysis 2016, 6, 6191-6197 by Wang et al.), in view of Wang2 (US 2017/0237106 to Wang et al.), Wang3 (2013/0266836 to Wang et al.), and Vincent (US 2012/0164498 to Vincent et al.), in further view of Miller (US 2017/0309981 to Miller et al.).
	Regarding Claim 40, Wang does not explicitly teach:
a processing module configured to process the effluent of the gas-liquid reactor in a process comprising even mixture with carbon dioxide, sulfur dioxide, or nitrogen
	Miller, however, from the same field of invention, regarding a shutdown process for a metal-air flow battery, teaches a processing module for shutdown with a liquid treatment tank wherein the electrolyte is mixed with air, oxygen, nitrogen, carbon dioxide, “or a combination thereof” in order to flush the electrodes and prevent corrosion during shutdown (paras 0098-0097). It would have been obvious to one of ordinary skill in the art to include a nitrogen flush of the electrodes during shut down to prevent corrosion of the electrodes through a processing module as taught in Miller with the motivation to preserve electrode life. 

Response to Arguments
The arguments submitted 5/20/2022 have been considered but do not place the application in condition for allowance. In response to the claim amendments the claim rejections have been modified to rely upon Wang3 and Vincent which render obvious an arbitrary number of catholyte tanks, and it would have been obvious to one of ordinary skill in the art to provide such modular tanks with inputs from the cell effluent (exit port) in order to run batch-style flow battery discharge operations, as well as to provide an input to such tanks from a regenerative gas-liquid reactor as taught in Wang and Wang2 in order to recharge the effluent and store it for modular use. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhu et al. “Synergistic oxygen reduction of dual redox catalysts boosting the power of lithium-air battery.” Phys. Chem. Chem. Phys., 2018, 20, 27930. — Zhu teaches a gas diffusion tank with a separate electrolyte collection tank (Fig. 3a) but was published after the instant priority date
US 2015/0104724
US Patent No. 7,740,977
US Patent No. 10,777,836
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723